DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species, Species I drawn to claims 1-13, Species II drawn to claims 14-15, and Species III drawn to claims 16-20. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, such as Species I comprising a conductive coil filar disposed around the lead body, Species II comprising a plurality of conductive pillars disposed around the lead body, and Species III comprising a stent coupled to the lead body at a distal portion. 
For the inventions as claimed, Species I is a device for treating cancer by electrical stimulation from a lead having one or more conductive coil filar disposed around the lead body. Species II is drawn to a device for treating cancer by electrical stimulation, however for this species, the electrical stimulation device comprises a lead having a plurality of conductive pillars disposed around the lead body that is not required by Species I, and does not require the conductive coil filar in Species I. This change in structure of the lead changes the configuration of the device.  
For the inventions as claimed, Species I is a device for treating cancer by electrical stimulation from a lead having one or more conductive coil filar disposed around the lead body. Species III is drawn to a device for treating cancer by electrical stimulation, however this device further comprises a stent that is coupled to the distal portion of the leads and does not require filars disposed on the lead body. This changes the structure, function and capabilities of the device compared to the other invention. Furthermore, there is nothing of record to show them to be obvious variants.
For the inventions as claimed, Species II is drawn to a device for treating cancer by electrical stimulation, wherein the electrical stimulation device comprising a lead having a plurality of conductive pillars disposed around the lead body. Species III is drawn to a device for treating cancer by electrical stimulation, however this device further comprise a stent that is coupled to the distal portion of the leads, that is not required by Species II, and further Species III does not require a lead having a plurality of conductive pillars disposed around the lead body. This changes the structure, function and capabilities of the device compared to the other invention. 
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
If Species I is elected, Species I contains claims directed to the following patentably distinct sub-species, Sub-species 1a drawn to figure 8, Sub-species 1b is drawn to figure 9, Sub-species 1c is drawn to figure 11, and Sub-species 1d is drawn to figure 12. The sub-species are independent or distinct because the claims to the different sub-species recite the mutually exclusive characteristics of such species, such as Sub-species 1a having a layered configuration of filars, Sub-species 1b having a single layer filar configuration with a pitch (gap) between each filar, Sub-species 1c having a single layer alternating  filar configuration comprising filars with a first diameter and a second diameter between 
In addition, these sub-species are not obvious variants of each other based on the current record.
If Species I is elected, applicant is required under 35 U.S.C. 121 to elect a single disclosed sub-species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
If Species III is elected, Species III contains claims directed to the following patentably distinct sub-species, Sub-species 3a drawn to figure 19, Sub-species 3b is drawn to figure 20, The sup-species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, such as Sub-species 3a having stent with a stent frame configured to serve as an electrode, Sub-species 3b having stent with a stent frame not configured to serve as an electrode, and having electrodes disposed on the outside of the stent frame.
In addition, these sub-species are not obvious variants of each other based on the current record.
If Species III is elected, applicant is required under 35 U.S.C. 121 to elect a single disclosed sub-species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 16 generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call to the applicant or attorney of record was not made do to the complexity of the restriction and a written record was sent in place.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792